Dismiss and Opinion Filed March 26, 2014




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-00974-CV

                              JULIE HAMPTON, Appellant
                                        V.
                      643 CAPITAL AGENT/LUCY FLORES, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-03814-E

                             MEMORANDUM OPINION
                  Before Chief Justice Wright, Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated July 17, 2013, we notified appellant the $175 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated July 17, 2013, we notified

appellant the docketing statement had not been filed in this case. We directed appellant to file

the docketing statement within ten days. We cautioned appellant that failure to do so might

result in dismissal of this appeal. By letter dated August 29, 2013, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification she had paid for or made arrangements to pay for the

clerk’s record or to provide written documentation that she had been found entitled to proceed
without payment of costs. By letter dated January 28, 2014, we notified appellant her check for

the filing fee had been returned for non-payment. We directed appellant to pay the overdue

filing fee within ten days and that failure to do so would result in the dismissal of this appeal. To

date, appellant has not paid the filing fee, provided proof of payment for the clerk’s record, or

provided documentation showing she has been found entitled to proceed without payment of

costs.

         Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




130974F.P05
                                                      /Carolyn Wright/
                                                      CAROLYN WRIGHT
                                                      CHIEF JUSTICE




                                                –2–
                                     S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                   JUDGMENT

JULIE HAMPTON, Appellant                        On Appeal from the County Court at Law
                                                No. 5, Dallas County, Texas
No. 05-13-00974-CV       V.                     Trial Court Cause No. CC-13-03814-E.
                                                Opinion delivered by Chief Justice Wright.
643 CAPITAL AGENT/LUCY FLORES,                  Justices Lang-Miers and Brown
Appellee                                        participating.

         In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
         It is ORDERED that appellee 643 CAPITAL AGENT/LUCY FLORES recover its costs
of this appeal from appellant JULIE HAMPTON.


Judgment entered March 26, 2014




                                                /Carolyn Wright/
                                                CAROLYN WRIGHT
                                                CHIEF JUSTICE




                                          –3–